      Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 1 of 53




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK




METROPOLITAN TRANSPORTATION                      No. 1:20-cv-7842
AUTHORITY DEFINED BENEFIT PENSION PLAN
MASTER TRUST; MANHATTAN AND BRONX
SURFACE TRANSIT OPERATING AUTHORITY
PENSION PLAN; and METROPOLITAN                   JURY TRIAL DEMANDED
TRANSPORTATION AUTHORITY OTHER
POSTEMPLOYMENT BENEFIT PLAN,

     Plaintiffs,                                 COMPLAINT

             v.

ALLIANZ GLOBAL INVESTORS U.S., LLC; and
ALLIANZ SE,

     Defendants.
            Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 2 of 53




I.     SUMMARY OF THE ACTION

       1.       This case is about how the hard-earned pension funds of some of New York’s

hardest working public employees were decimated by the negligent and imprudent

mismanagement of an investment manager that failed to act as a reasonably prudent manager

would act in the face of an historic market dislocation, and failed to follow the “all-weather”

hedging and risk-management strategies that it repeatedly touted as capable of “perform[ing]

whether equity markets are up or down, smooth or volatile.”

       2.       The Metropolitan Transportation Authority (“MTA”) is North America’s largest

transportation network, serving a population of 15.3 million people across a 5,000 square mile

travel radius encompassing New York’s metropolitan area. With over 70,000 employees, the

MTA network operates the nation’s largest bus fleet and more subway and commuter rail cars than

all other U.S. transit systems combined. MTA workers include subway conductors, bus drivers,

and many of the other essential workers who keep the New York metropolitan area’s economy and

society moving, including during the most dire stretches of the COVID-19 crisis when doing so

put their and their families’ health in jeopardy. This commitment resulted in thousands of positive

COVID-19 cases and over 130 deaths – the death benefits for which were covered by the MTA

and paid or will be paid by some of the Plaintiffs in this action. The Plaintiffs – the MTA Defined

Benefit Pension Plan Master Trust (the “MTA Master Trust”), the MTA Other Postemployment

Benefits Plan (the “MTA Retiree Benefits Plan”), and the Manhattan and Bronx Surface Transit

Operating Authority Pension Plan (the “MaBSTOA Plan,” and collectively, the “MTA Plaintiffs”)

– are responsible for overseeing and investing the pension and benefit funds for these hard-working

essential employees.

       3.       As part of that responsibility, beginning in 2008 the Plaintiffs invested nearly two

hundred million dollars from MTA employee pension and benefit plans in funds managed by
                Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 3 of 53




Defendant Allianz Global Investors U.S. LLC (“AllianzGI”), a subsidiary of Defendant Allianz

SE (“Allianz SE” and together the “Defendants” or “Allianz”). Specifically, they invested first in

a fund called Structured Alpha 500 and later in the fund called Structured Alpha 1000 (the “SA

1000 Fund” or the “Fund”), which were part of a family of “Structured Alpha” funds.

           4.       This family of funds in general, and the SA 1000 Fund in particular, focused on

equity index options trading, and were repeatedly advertised by the Defendants as “all-weather”

funds capable of generating returns in adverse market conditions with the ability to “protect risk

from any overnight crashes.”1 As the Structured Alpha Funds were designed and marketed as

responses to market crashes like the one in 2008, the Defendants promised the Plaintiffs that their

strategy was designed to “outperform during normal (up/down/flat) market conditions . . . [p]rotect

against a market crash . . . [and] [n]avigate as wide a range of equity-market scenarios as possible.”

Notably, AllianzGI said that the investment process was “[d]esigned to outperform irrespective of

the market environment.”2

           5.       To achieve this, the Defendants told the MTA Plaintiffs, and other public pension

fund investors, that it would pursue a strategy focused on hedging and risk-management.

Specifically, the strategy would seek to “[a]lways be a net buyer of put options, providing

protection against a tail event or market crash.”3 To put it differently, the Defendants promised

the Plaintiffs that they would always buy effective insurance policies against a market downturn,

so that if things went south, the fund would be protected. In addition, the Defendants said that

they would implement a robust risk-management program at both the firm and portfolio levels that


1
    Allianz “Structured Alpha 1000,” August 2019 Presentation, pg. 13 (“August 2019 Presentation”).
2
    Allianz “Structured Alpha 1000,” December 2019 Presentation, pg. 16 (“December 2019 Presentation”).
3
    December 2019 Presentation, pg. 16.



                                                          2
            Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 4 of 53




would monitor risk in real-time and work together with the trading strategies to ensure that the

fund stood ready to bear the brunt of a market dislocation.

       6.       That is not what happened. As the world began to react to the rapid global outbreak

of the novel coronavirus in January, February, and March 2020, the markets plummeted. Between

February 19, 2020 and February 28, 2020, the S&P 500 Index dropped 13%. At the same time,

the Chicago Board Options Exchange (“CBOE”) Volatility Index, known by its ticker symbol

VIX, which measures price fluctuations and typically signals the level of risk in the options

markets, soared by over 280%. Global stock markets reported the largest single-week decline

since the 2008 financial crisis. In short, the markets were panicking, volatility was on the rise, and

prudent investment managers were looking to reduce risk and minimize their exposure.

       7.       AllianzGI took a different approach. Instead of exiting risky positions, such as

short S&P 500 puts (which, as described below, effectively sold insurance policies to other

investors) and short volatility index calls (which bet that volatitlity levels would not increase),

AllianzGI maintained and increased its risky positions. It did not ‘cash out’ on those positions,

even though it was dealing in non-exotic products for which there was a liquid market. To make

matters worse, AllianzGI also failed to hedge the risk by not establishing an adequate position in

long put options, which it told investors it would do, and which would have acted as an insurance

policy against a further market drop. In essence, AllianzGI made a directional bet that the market

would normalize – a bet that carried tremendous risk and that stood in direct conflict with its stated

investment strategy against directional positioning of the portfolio.

       8.       As it turned out, AllianzGI’s negligent and imprudent bet proved to be disastrous.

Not only did the market fail to normalize, it continued its free-fall. By March 23, the market had

dropped an additional 24% since the end of February. AllianzGI had positioned the SA 1000 Fund




                                                  3
            Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 5 of 53




for maximum damage, and by mid-March, the fund was down nearly 87% for the year. The value

of its investments had dropped by so much that it could not meet the margin calls of its prime

brokers, and by the end of the month, AllianzGI had no choice but to liquidate the fund. The MTA

Plaintiffs would ultimately lose over 97% of the value of their investments during the first quarter

of 2020.

       9.       AllianzGI’s negligent and imprudent trading strategies were only part of the

problem; it’s failure to implement adequate risk management procedures, despite its commitment

to doing so, was another part. AllianzGI failed to perform adequate stress testing (or at a minimum,

it failed to heed the results of its stress testing), which should have identified the unreasonable

levels of risk on its books. It also failed to competently implement its restructuring strategy, which

under certain circumstances – like those present in February and March 2020 – called for cashing

out and reducing risk. In addition, AllianzGI failed to utilize the resources of its global financial

network, in particular by relying on its parent, Defendant Allianz SE, to assist in its risk

management and to provide financial backing that could have helped it satisfy its prime brokers’

margin calls and survive long enough to recoup the Plaintiffs’ losses.

       10.      Taken together, and as described more fully below, the Defendants failures were

negligent, a breach of their contractual obligations to Plaintiffs, a breach of their fiduciary duty of

care, and a direct and proximate cause of the Plaintiffs’ harm.

II.    PARTIES

       A.       Plaintiffs

       11.      Plaintiff MTA Master Trust is a defined benefit pension plan provided by the

Metropolitan Transportation Authority. The MTA Master Trust is organized under the laws of

and has its principal place of business in the state of New York.




                                                  4
            Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 6 of 53




       12.      Plaintiff MaBSTOA Pension Plan is a defined benefit pension plan sponsored by

the Manhattan and Bronx Surface Transit Operating Authority, a subsidiary of the New York City

Transit Authority, which is an affiliate of the Metropolitan Transportation Authority.           The

MaBSTOA Pension Plan is organized under the laws of and has its principal place of business in

the state of New York.

       13.      Plaintiff MTA Retiree Benefits Plan is a fund provided by the Metropolitan

Transportation Authority to administer health, death, and welfare benefits. The MTA Retiree

Benefits Plan is organized under the laws of and has its principal place of business in the state of

New York.

       B.       Defendants

       14.      Defendant AllianzGI is a Delaware limited liability company with a principal place

of business in New York, New York. AllianzGI was the investment manager and Managing

Member of the SA 1000 Fund. AllianzGI’s sole member was Allianz Global Investors U.S.

Holdings LLC.

       15.      Defendant Allianz SE is a German multinational financial services company.

Allianz SE was incorporated under the laws of Germany and is headquartered in Munich,

Germany. Allianz SE is AllianzGI’s corporate “parent” and it exerts significant control over

AllianzGI. As described in Allianz SE’s 2019 Solvency and Financial Condition Report, it has a

“dominant” influence over Allianz GI; it owns 100% of the capital share and voting rights in

AllianzGI; and it uses 100% of AllianzGI for accounting consolidated accounts and group-wide

solvency calculations. In addition, Allianz SE has stated that its “business strategy is aligned with

the strategy of Allianz Group,” which includes AllianzGI. At all relevant times, AllianzGI was

Allianz SE’s agent and was acting within the scope of that agency relationship and for Allianz

SE’s benefit.


                                                 5
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 7 of 53




       C.     Non-Party Affiliates of Defendants

       16.    Allianz Global Investors U.S. Holdings LLC is a Delaware limited liability

company with a principal place of business in New York, New York. Allianz Global Investors

U.S. Holdings LLC’s sole member is Allianz Asset Management of America L.P.

       17.    Allianz Asset Management of America L.P. is a Delaware limited partnership with

its principal place of business in Newport Beach, California. Allianz Asset Management of

America L.P.’s general partner is Allianz Asset Management of America LLC, and its limited

partner is PFP Holdings, Inc.

       18.    PFP Holdings, Inc. is a Delaware corporation with a principal place of business in

Newport Beach, California.

       19.    Allianz Asset Management of America LLC is a Delaware limited liability

company with a principal place of business in Newport Beach, California.

       20.    Allianz of America, Inc. holds a 99.8% non-managing interest in Allianz Asset

Management of America LLC, and is a Delaware corporation with a principal place of business in

Novato, California. Allianz of America, Inc. is an indirect wholly-owned subsidiary of Allianz

SE.

       21.    Allianz Asset Management AG holds a 0.1% non-managing interest in Allianz

Asset Management of America LLC, and is a German corporation with its principal place of

business in Germany. Allianz Asset Management AG is an indirect wholly-owned subsidiary of

Allianz SE.

       22.    Allianz Asset Management of America Holdings Inc. holds a 0.1% managing

interest in Allianz Asset Management of America LLC, and is a Delaware corporation with a

principal place of business in Newport Beach, California. Allianz Asset Management of America

Holdings Inc. is a wholly-owned subsidiary of Allianz Asset Management AG.


                                              6
          Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 8 of 53




       23.     The relationship of the Defendants (outlined in red) and the various other non-party

Allianz entities is summarized in the following illustration:




III.   JURISDICTION AND VENUE

       24.     This Court has jurisdiction over the causes of action asserted in this Complaint

pursuant to 28 U.S.C. § 1331 insofar as the claims arise under the laws of the United States, and

pursuant to 28 U.S.C. § 1367 insofar as all other claims are so related to the claims that arise under

the laws of the United States that they form part of the same case or controversy.

       25.     This Court also has jurisdiction over the causes of action asserted in this Complaint

pursuant to 28 U.S.C. § 1332(a)(3) because the dispute is between domiciliaries of New York and

domiciliaries of different U.S. states and of Germany, and the amount in controversy exceeds

$75,000 exclusive of interest and costs.

       26.     Venue is proper under 28 U.S.C. § 1391 because a substantial part of the events or

omissions giving rise to the claim occurred in this District.


                                                  7
          Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 9 of 53




        27.     Venue is also proper by virtue of the parties’ consent. Specifically, “[t]o the fullest

extent permitted by law, in the event of any dispute arising out of the terms and conditions of this

Agreement, the parties hereto consent and submit to the jurisdiction of the courts of the State of

New York in the county of New York and the U.S. District Court for the Southern District of New

York.”4

IV.     FACTUAL ALLEGATIONS

        A.      The Structured Alpha Portfolio

        28.     AllianzGI offered a family of funds as part of its Structured Alpha product

portfolio, which included the SA 1000 Fund and a number of others, including, without limitation,

Structured Alpha U.S. Equity 250 LLC, Structured Alpha Global Equity 350 LLC, Structured

Alpha U.S. Equity 500 LLC, and Structured Alpha Global Equity 500 LLC (collectively, the

“Structured Alpha Funds”).

        29.     The Structured Alpha Funds were all primarily managed by the same AllianzGI

investment team overseen by the same AllianzGI portfolio manager, Greg Tournant. In addition,

they all employed parallel trading strategies, utilized the same investment products, and assumed

similar risk profiles.

        30.     The Structured Alpha Funds were marketed by AllianzGI as “all-weather” funds

capable of generating positive returns even in adverse market conditions. AllianzGI’s stated goal

was to “protect risk from any overnight crashes” and the funds were marketed as having the “ability

to profit even when the market crashes.”




4
 Fourth Amended and Restated Limited Liability Agreement of AllianzGI Structured Alpha LLC, December 31, 2017
(“LLC Agreement”), Section 8.06, pg. 30.



                                                     8
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 10 of 53




       31.     To achieve this promising and lucrative prospect, AllianzGI designed and promoted

its strategy so that market downturns and periods of sustained volatility would not only minimize

losses, but also create the possibility for generating gains. The primary component of this strategy

was buying and selling options contracts, which (as described more fully below) would allow

AllianzGI to profit from volatility fluctuations. In particular, in what was billed as the cornerstone

of this risk-adverse and “all-weather” program, AllianzGI touted its commitment to “buying deep

out of the money puts,” which, if properly positioned, served as the Fund’s insurance policy against

dramatic swings in volatility.

       B.      MTA Plaintiffs’ Investments

       32.     In reliance on these and other representations (as outlined more fully below), the

MTA Plaintiffs decided to invest and to remain invested in the Structured Alpha Funds for over a

decade, from 2008 to 2020.

       33.     Plaintiff MaBSTOA Pension Plan initially invested $50,000,000 in the Structured

Alpha 500 Fund on March 1, 2008.

       34.     Plaintiff MTA Master Trust initially invested $70,000,000 in the Structured Alpha

500 Fund on June 1, 2009.

       35.     The SA 1000 Fund began operations in August 2011. At that time, MaBSTOA’s

and MTA Master Trust’s investments were transferred from the Structured Alpha 500 Fund to the

SA 1000 Fund, where they remained until 2020.

       36.     Plaintiff MTA Retiree Benefits Plan initially invested $7,500,000 in the Structured

Alpha 1000 Fund on May 1, 2014.

       37.     The MTA Plaintiffs increased their investments in the Structured Alpha 1000 Fund

by at least $63,000,000, as follows: (i) $10,000,000 added by the MTA Master Trust on August 1,

2014; (ii) $10,000,000 added by the MTA Master Trust on April 1, 2017; (iii) $33,000,000 added


                                                  9
            Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 11 of 53




by the MTA Master Trust on June 1, 2019; and, (iv) $9,000,000 added by the MaBSTOA Plan on

June 1, 2019.

           38.     As of December 31, 2019, the market value of the MTA Plaintiffs’ investment in

the SA 1000 Fund was $330,695,858.98.

           39.     As of March 2020, the MTA Plaintiffs held over 20% of the equity interests in the

SA 1000 Fund.

           40.     Upon information and belief, additional benefit plan investors, as defined by the

Employee Retirement Income Security Act of 1974 (“ERISA”), including some covered by Title

I of ERISA, also held equity interests in the SA 1000 Fund. For example, according to court

records, certain ERISA employee pension benefit plans affiliated with Blue Cross and Blue Shield

were invested in the SA 1000 Fund at the relevant time. (See Blue Cross and Blue Shield

Association National Employee Benefits Committee v. Allianz Global Investors U.S., LLC, et al.,

No. 20-cv-07606 (S.D.N.Y. filed on Sept. 16, 2020), ECF No. 1.)

           41.     Upon information and belief, benefit plan investors, in the aggregate, held over

25% of the equity interests in the SA 1000 Fund during the relevant time.

           C.      SA 1000 Fund Governing Documents

           42.     The MTA Plaintiffs’ investments were subject to a series of agreements that

formalized AllianzGI’s investment strategy and codified certain of its duties to its investors,

including the duty that it would exercise reasonable “care, skill, prudence, and diligence”5 in the

management of the fund, and that if it didn’t, it was liable to its investors for negligence.6




5
    AllianzGI Structured Alpha 1000 LLC Private Placement Memorandum, Effective April 1, 2017 (“PPM”), pg. 58.
6
    See LLC Agreement, Section 2.06, pg. 8.



                                                       10
              Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 12 of 53




            43.      Most recently, these agreements consisted of: the Fourth Amended and Restated

Limited Liability Company Agreement of AllianzGI Structured Alpha 1000 LLC, dated December

1, 2017 (the “LLC Agreement”); the AllianzGI Structured Alpha 1000 LLC Confidential Private

Placement Memorandum, dated April 1, 2017 (the “PPM”); various subscription agreements; and

various side letter agreements (the “Side Letter Agreements,” and collectively, the “SA 1000

Agreements”).

            44.      The SA 1000 Agreements set out the relationship between the Plaintiffs and

AllianzGI, as the Fund’s Managing Member and investment manager. Among other things, the

SA 1000 Agreements contemplated that Allianz GI would act as a fiduciary, maintain a certain

standard of care with respect to the Plaintiffs’ assets, and be liable to them for its negligence.

                     1.         AllianzGI’s Duty of Care

            45.      According to the PPM, AllianzGI “is the Managing Member of the [SA 1000] Fund

and thus is responsible for the general management of the investment portfolios of the [SA 1000]

Fund.”7        In this role, AllianzGI’s actions constituted “the act of and serve[d] to bind the

Company.”8 In addition, AllianzGI also accepted an “appointment as the investment manager of

the Company.”9

            46.      In carrying out these duties, AllianzGI agreed to use its “best efforts” to “exercise

the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent man




7
    PPM, pg. 3.
8
    LLC Agreement, Section 2.01, pg. 3.
9
    Id., Section 2.03, pg. 7.



                                                      11
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 13 of 53




acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of a like character and with like aims.”10

           47.      AllianzGI also expressly assumed the role of a fiduciary. In the PPM, AllianzGI

agreed that “for so long as the assets of the Fund are treated as ‘plan assets’ for purposes of ERISA,

the Managing Member is a ‘fiduciary,’ as such term is defined by ERISA.”11 Likewise, AllianzGI

agreed in the LLC Agreement that “to the extent that the underlying assets of the Company

constitute ‘plan assets’ within the meaning of ERISA . . . [AllianzGI], in its capacity as ‘investment

manager’ of the Company . . . shall at all times discharge its duties consistent with the standard of

care imposed on fiduciaries under ERISA and/or Section 4975 of the [Internal Revenue] Code.”12

AllianzGI also agreed in its Side Letters that “during such times when the Fund is deemed to hold

‘plan assets’ . . . the provisions of Title I of ERISA shall be deemed to govern the conduct,

responsibilities and liabilities of the Managing Member with respect to the Subscriber [and] the

Managing Member will act as a fiduciary as if the Subscriber was subject to Title I of ERISA.”

           48.      What is more, AllianzGI more generally agreed to act as a fiduciary, irrespective

of whether there were any “plan assets” in the Fund. In the PPM, AllianzGI agreed that “[d]uring

any such time that the assets of the Fund are not treated as ‘plan assets’ for purposes of ERISA . .

. the Managing Member nevertheless will use its reasonable best efforts to discharge its duties

consistent with the standard of care imposed on plan fiduciaries under Section 404(a)(1)(B) of

ERISA.”13 This commitment was reiterated in the LLC Agreement where AllianzGI agreed “[t]o



10
     PPM, pg. 58.
11
     PPM, pg. 56.
12
     LLC Agreement, Section 2.12, pg. 11.
13
     PPM, pg .58.



                                                   12
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 14 of 53




the extent that the underlying assets of the Company do not constitute Plan Assets [under ERISA],

Allianz Global Investors U.S. LLC, in its capacity as ‘investment manager’ of the Company . . .

shall at all times use its reasonable best efforts to discharge its duties consistent with the standard

of care imposed on fiduciaries under Section 404(a)(1)(B) of ERISA.”14

           49.      If that were not clear enough, AllianzGI disposed of any doubt, when it stated

generally in the PPM that its “[c]onduct outside the safe harbor afforded by Section 28(e) [of the

Securities Exchange Act of 1934] is subject to the traditional standards of fiduciary duty under

state and federal law”15 and where it acknowledged in the LLC Agreement that it would have

“fiduciary duties” to the Fund and its members.16

           50.      The parties also expressly contemplated that AllianzGI would be liable to investors

for negligence. The PPM states that Allianz would be liable to investors for “losses arising from

. . . [Allianz’s] negligence.”17 The LLC Agreement likewise states that AllianzGI would be liable

when its “action or inaction . . . constitutes . . . negligence.”18

                    2.      AllianzGI’s Investment Strategy

           51.      The SA 1000 Agreements also clearly described AllianzGI’s investment strategy

as designed to hedge against risk and to incorporate multiple layers of risk management.

           52.      The PPM stated that the investment objective of the Fund is to “outperform the

BofA Merrill Lynch 3-Month U.S. Treasury Bill Index . . . by 1400 to 1600 basis points (14% -



14
     LLC Agreement, Section 2.12, pg. 11.
15
     PPM, pg. 42.
16
     LLC Agreement, Section 2.07, pg. 9.
17
     PPM, pg. 31.
18
     LLC Agreement, Section 2.06, pg. 8.



                                                    13
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 15 of 53




16%),” or, after taking into consideration AllianzGI’s Incentive Allocation (discussed more fully

below) and other expenses, “by approximately 1000 basis points (10%).”19

           53.     To achieve this objective, AllianzGI committed to two parallel approaches; what it

referred to as “alpha and beta sources.” The alpha component would “consist of investments in

puts and calls on equity indices through the use of a proprietary model to construct option spreads.”

The goal of the alpha component was to create “option based profit zones that, upon expiration of

the options, will capture positive payoffs if the level of the underlying index (or other instrument)

ends up within the profit zone.”20 AllianzGI said it would seek “to optimize spread positions and

profit zones based on (a) targeted positive return potential, (b) structural risk protections, (c)

collateral management, and (d) flexibility to restructure profit zones if necessary.”21 When one

sells an option it is referred to as being “short” the option, and when one buys an option it is

referred to as being “long” the option.

           54.     The options that formed the basis of the “alpha source” fell into two buckets: call

options and put options. A call option is a contract in which the buyer of the option, in exchange

for a premium, typically has the right but not the obligation to buy an underlying asset at a certain

price, called a strike price, up until a certain point in time, called the expiration date. The seller of

the call option typically must sell the asset if the buyer exercises his/her right. The buyer of the

call option therefore makes a profit if the price of the underlying asset rises to exceed the strike

price before the expiration date because he/she will then have the right to buy it for less than it is




19
     PPM, pg. 1.
20
     PPM, pg. 1.
21
     Id.



                                                   14
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 16 of 53




worth. His/her profit will be equal to the difference between the strike price and the market price,

less the amount of the premium paid up-front.

       55.     A put option reverses the scenario. Whereas the call option gave the buyer the right

to buy the underlying asset, the put option is a contract in which the buyer of the option, in

exchange for a premium, typically has the right but not the obligation to sell the underlying asset

at a strike price up until the expiration date. The seller of the put option must typically buy the

asset if the buyer exercises his/her right. The put option therefore acts as an insurance policy for

the buyer, enabling him/her to sell the asset at a price greater than the market price. In that way,

the buyer profits by an amount equal to the difference between the strike price and the market

price, less the amount of the premium paid up-front. The put option has the potential to greatly

benefit the buyer in times of high market volatility, which is the reason that buying puts was a

central component of AllianzGI’s strategy to perform in all market conditions.

       56.     The SA 1000 Fund focused on “equity indices” options, also referred to as index

options, which differ from equity options. Whereas the underlying instrument of an equity option

is a number of shares of a specific company’s stock (usually 100 shares), index options are

intangible financial derivatives that give the holder of an options contract the right to buy or sell

the value of an underlying financial index, such as the Standard and Poor’s (S&P) 500 or the CBOE

Volatility Index. The trading of index options does not involve the purchase or sale of an

underlying asset and contracts are always settled in cash. Index options have traded since 1983

within major marketplaces – including the Chicago Board Options Exchange – and since that time,

billions of index options contracts have been traded.

       57.     The SA 1000 Fund coupled the “alpha source” with the “beta source,” which

consisted of “investing in a portfolio that seeks to deliver a return equivalent” to the BofA Merrill




                                                 15
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 17 of 53




Lynch 3-Month U.S. Treasury Bill Index.22 The “beta source” would therefore act as the base-

line, focusing on 90-day U.S. government bonds and seeking a return equivalent to the index, while

the “alpha source” would seek to generate the excess 10% that AllianzGI cited as its objective.

                   3.     AllianzGI’s Fee Structure

           58.     The SA 1000 Agreements outlined AllianzGI’s fee structure, which depended on

the returns generated by the Fund in each quarter.

           59.     Instead of a set management fee, AllianzGI’s only source of revenue was through

a mechanism called the “Incentive Allocation.” The “Incentive Allocation” stated that AllianzGI,

as managing member, would be entitled to 30% of the portion of each member’s net capital

appreciation for each quarter that exceeded what the member would have earned if there was a

return equal to the Benchmark (i.e., the total return of the BofA Merrill Lynch 3-Month Treasury

Bill index).23 For instance, if the fund’s performance was equal to the Index + 15%, then Allianz

would take 30% of the +15%, or approximately 4.5%. If AllianzGI did not generate a return above

the Benchmark in a quarter, it would receive nothing in compensation.24

           60.     In addition, each member of the Fund would have a “Recovery Account” with a

starting balance of zero (0). At the end of each quarter, the Recovery Account would be increased

by any amount that the Fund underperformed against the relevant Benchmark and decreased (not

lower than 0) by any returns that outperformed the Benchmark. The balance of each member’s

Recovery Account did not start at 0 every quarter, but instead was cumulative over time – as a

result, AllianzGI could not collect an Incentive Allocation from a member during a given quarter



22
     PPM, pg. 1.
23
     PPM, pg. 6.
24
     Id.



                                                  16
              Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 18 of 53




unless and until underperformance from previous quarters was first earned back through returns

on the Fund’s investments.25

            D.       AllianzGI Touted the SA 1000 Fund’s Hedging Strategies and its Ability to
                     Weather Downturns

            61.      Outside of the SA 1000 Agreements, AllianzGI made additional representations

throughout the life of the MTA Plaintiffs’ investments, including during presentations in April

2012, June 2016, August 2019, and December 2019. Throughout this time, AllianzGI remained

consistent, and repeatedly demonstrated to Plaintiffs a commitment to adhere to a particular

investment strategy.

            62.      Similar to how it was described in the SA 1000 Agreements, Allianz repeatedly

touted the SA 1000 Fund’s focus on “pursu[ing] risk-managed returns via the options market” and

how it was designed to “perform whether equity markets are up or down, smooth or volatile” with

the use of “[s]imple, liquid, listed instruments.”26

            63.      To do so, AllianzGI represented that it had a “three-pronged investment objective”

to “outperform during normal (up/down/flat) market conditions . . . [p]rotect against a market crash

. . . [and] [n]avigate as wide a range of equity-market scenarios as possible.”27 Notably, AllianzGI

said that the investment process was “[d]esigned to outperform irrespective of the market

environment” and that the strategy specifically called for protecting the fund’s investments from

an “adverse market environment” by “[a]lways be[ing] a net buyer of put options, providing




25
     Id. pgs. 6-7.
26
     December 2019 Presentation, pg. 3.
27
     December 2019 Presentation, pg. 16.



                                                     17
            Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 19 of 53




protection against a tail event or market crash.”28 AllianzGI further promised its investors that it

would “[n]ever make a forecast on the direction of equities or volatility.”29

           64.   The investment process that AllianzGI promised its investors it would implement

– which it referred to as a “modified Iron Condor,” a strategy of buying and selling different

options to profit from low volatility – was likewise three-pronged, and was illustrated with the

following diagram:




           65.   The first prong involved so-called “range-bound spreads.” This involved selling

calls and puts (referred to as being “short” calls and puts), and was designed to create profit zones

where the Fund would benefit from limited index movement. In the example set forth below, for


28
     Id.
29
     Id.



                                                 18
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 20 of 53




instance, the Fund would sell call options at +6% as compared to the then prevailing market price,

and sell put options at -9% of the then prevailing market price. If the market movement stayed

within the +6% to -9% range, then the options would expire worthless, the buyers of the options

would not have exercised their rights, and the portfolio would profit by collecting the premiums.




       66.     The second prong involved “directional spreads” and was more complex. Here, the

portfolio would buy and sell combinations of puts and calls to create zones of profit in the event

the market moved even further than in the scenario contemplated by the “range-bound spread”

strategy. For instance, in the following example, the portfolio would buy calls with a strike price

at 6% over the index and sell calls with a strike price at 8% over the index. If the index rose



                                                19
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 21 of 53




between 6 and 8%, the portfolio would then be in a profit zone by (i) exercising the calls it

purchased at prices lower than those currently trading in the equity index from which they are

derived (e.g., the S&P 500), and (ii) collecting the premiums on the calls it sold since the strike

price was never met and they would expire worthless. At the same time, the portfolio would buy

puts at -6% and sell puts at -14%. This would allow them to profit on downward movement

between -6 and -14% by (i) exercising the puts they purchased at prices greater than those currently

trading in the equity index from which they are derived, and (ii) collecting the premiums on the

puts they sold since the strike price was never met and they would expire worthless. Thus, the

portfolio would profit from index moves of -6 to -14% or +6 to +8%.




                                                20
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 22 of 53




           67.      The final, and most critical, component of AllianzGI’s three-pronged investment

process was hedging. AllianzGI’s stated approach to hedging was relatively simple, at least as

compared to the range-bound and directional approaches: AllianzGI would buy puts to protect

against a sudden market crash. The puts would allow AllianzGI to exercise the options contracts

above market prices in the event of a market crash and, at minimum, minimize its exposure to

losses even if the puts were to eventually expire as worthless. This was a key element of

AllianzGI’s investment strategy because it was the element that would provide the “protection

against a tail event [i.e., a low probability event] or market crash.” Indeed, during a presentation

in June 2016, AllianzGI declared that “[t]hese [hedging] positions are designed for tail risk

protection, not for outperformance potential, but are a key feature of the Strategy’s risk

management.”30

           68.      AllianzGI’s approach to hedging was detailed and it was anchored by a

commitment to buy put options “laddered for various market outcomes to the downside” with

strike distances ranging from -10% to -25%. (By “laddered,” AllianzGI was referring to the

practice of breaking the position into smaller positions at different prices and with different

expiration dates.) The hedging approach was detailed in the following diagram:




30
     Allianz “Structured Alpha,” June 2016 Presentation, pg. 13 (“June 2016 Presentation”), pg. 13.



                                                           21
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 23 of 53




           69.     AllianzGI told its investors that during normal market conditions, the fund was

expected to “outperform in line with its stated return target.”31 In times of volatile market

conditions, the fund had the “potential for higher outperformance, lower active risk.”32 When

there is rapid change from low to high volatility, however, “[p]erformance could be more volatile

than usual for a few weeks” and “[t]he portfolio could underperform for a few weeks,” but the

higher volatility levels “should enable greater outperformance in subsequent months.”33 In other

words, AllianzGI was telling its investors that if its strategy was implemented, the portfolio could

exceed benchmarks even during times of high volatility.


31
     December 2019 Presentation, pg. 25.
32
     Id.
33
     Id.



                                                  22
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 24 of 53




           70.     In addition to this investment strategy, specifically designed to respond to and take

advantage of sharp market swings, AllianzGI also committed to a robust, multi-tiered risk

management protocol, purportedly consisting of “multiple layers,” including tail-risk hedging

(such as that described above), real-time monitoring, and independent risk-oversight. According

to AllianzGI, this would include elements implemented both at the portfolio level and also more

broadly at the firm level:




           71.     Indeed, AllianzGI specifically told investors that IDS GmbH, Allianz’s “global risk

management provider,” which was an “independent subsidiary of [AllianzGI’s] parent, Allianz

SE” would be involved in the risk management process,34 and thus investors were led to believe


34
     December 2019 Presentation, pg. 5.



                                                    23
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 25 of 53




that the more general resources of Allianz SE, one of the largest financial services companies in

the world, would be utilized in managing the Fund’s risk.

           72.     Allianz SE expressly assumed that role. In its 2019 Annual Report, Allianz SE

stated that its “Group Finance and Risk Committee (GFRC) provides oversight of the Group’s and

Allianz SE’s risk management framework, acting as a primary early-warning function by

monitoring the Allianz Group’s and Allianz SE’s risk profiles as well as the availability of capital.”

Allianz SE further stated that its overall “risk strategy places particular emphasis on protecting the

Allianz brand and reputation, remaining solvent even in the event of extreme adverse scenarios,

maintaining sufficient liquidity to always meet financial obligations, and providing resilient

profitability.”

           73.     In addition, AllianzGI’s committed to restructuring its positions should

circumstances warrant. AllianzGI stated that “restructuring when necessary is a vital component

of our risk management process” and that “implementation varies depending on market

conditions.”35 As part of this strategy, AllianzGI contemplated that it would extend or shift the

prices at which its options would be triggered, depending on how market conditions shifted its

risk. In addition, under certain risk conditions, AllianzGI acknowledged that it would even be

appropriate to implement a “stop-loss” strategy, meaning that if positions proved too risky,

AllianzGI could ‘cash-out’ and exit those risky positions.         Investors relied on AllianzGI’s

representation that exiting its positions and moving to cash was something it would do when the

situation called for it. These strategies were illustrated in the following diagram:




35
     December 2019 Presentation, pg. 23.



                                                 24
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 26 of 53




       E.      The MTA Investors’ Reasonably Relied on AllianzGI’s Ultimately Inaccurate
               Representations

       74.     AllianzGI’s representations concerning the types of investments the Fund would

pursue and its overall investment philosophy, including the commitment to robust risk

management and a focus on avoiding major losses during major market downturns, were integral

to the investors’ appraisal of the Fund and of AllianzGI’s role as investment manager.

       75.     The MTA Plaintiffs reasonably relied on AllianzGI’s representations that it would

manage the Fund with an eye towards managing risk, in particular the specific approach of buying

put options to guard against market downturns. The MTA Plaintiffs relied on these representations




                                               25
          Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 27 of 53




when they invested, continued to invest, and when determining to remain invested in the Fund at

various times throughout their investment.

         76.      AllianzGI knew that the MTA Plaintiffs relied on its representations concerning the

investment strategy when investing and remaining invested in the SA 1000 Fund. In fact, in the

Side Letter Agreements, AllianzGI agreed to “inform [the Plaintiffs] promptly in writing of . . .

any material change in the investment strategies disclosed in the Company Documents.”36

         F.       The Market Reacts to COVID and AllianzGI Abandons Its Strategies

         77.      In January and February 2020, as the world began to take notice of the rising

coronavirus threat, the global markets responded to the uncertainty and panic. As the virus spread

throughout the world, with the first deaths outside of China reported on February 2, 2020, large

parts of Italy going into lock-down on February 25, 2020, cases appearing in Latin America on

February 26, 2020, and cases of unknown origin appearing in the U.S. on the same day, the S&P

500 Index (“SPX”) plummeted from its all-time closing high of 3,386 on February 19, 2020 to

2,954 on February 28, 2020 – a decrease of almost 13%. Global stock markets reported the largest

single-week decline since the 2008 financial crisis.

         78.      While the stock indices were plummeting, volatility in the options markets was on

the rise. The VIX is a popular measure of the stock market’s expectation of the volatility implied

by S&P 500 index options. It is calculated and disseminated on a real-time basis by the CBOE

and is commonly referred to as the “fear index.” The VIX rose from 14.28 on February 19, 2020

to 40.11 on February 28, 2020 – an increase of over 280%. As volatility – which measures the




36
  The parties agreed that the Side Letter Agreements would “have the effect of establishing rights under, or altering
or supplementing the terms of, this Agreement with respect to the parties to such side letters.” (LLC Agreement, §
2.13.)



                                                         26
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 28 of 53




fluctuation of prices over time – increases, so too does the risk associated with the underlying

options products.

           79.      This market turmoil was not lost on the Defendants. Throughout February 2020,

Mohamed El-Erian (“El-Erian”), Defendant Allianz SE’s chief economist, acknowledged the

potential for serious and sustained economic harm for investors. On February 3, 2020, during an

appearance on CNBC’s Squawk Box, he warned investors against buying into the weak market,

saying that doing so may be appropriate when the “shock is temporary, containable and

reversible,” but he said those are “phrases that are very hard to associate with coronavirus.”37 On

February 13, 2020, El-Erian told the Washington Post that he “worr[ied] that it’s going to be a

bigger deal than most economists are treating it as right now,” and that “[i]t will take time to restart

all these economic engines.”38 On February 25, 2020, El-Erian again appeared on CNBC’s

Squawk Box, and again warned against investors assuming that markets would rebound quickly.

Warning that “this is different,” he said “I would continue to resist, as hard as it is, to simply buy

the dip.” He added that “[w]e’re going to have a lot of risk-aversion on the part of economic

actors. It’s going to take time,” and “[e]conomic sudden stops are hard to restart.”39 On February

27, 2020, El-Erian appeared on CNBC’s Closing Bell, and again warned investors that it was too

early to begin taking risks: “It’s not yet safe in my opinion to get back into the market as a whole.

You’ve got to let these economic and natural dynamics play out before the market is attractive

enough for the sort of risk that is ahead.”40


37
     https://www.cnbc.com/2020/02/03/why-central-banks-may-not-be-able-to-save-china-from-the-coronavirus.html.
38
     https://www.washingtonpost.com/business/economy/economic-fallout-from-chinas-coronavirus-mounts-across-
the-globe/2020/02/13/7bb69a12-4e8c-11ea-9b5c-eac5b16dafaa_story.html.

39
     https://www.cnbc.com/2020/02/25/mohamed-el-erian-continues-to-warn-against-buying-coronavirus-dips.html.
40
     https://www.cnbc.com/2020/02/27/markets-will-start-freezing-up-even-if-the-fed-cuts-rates-el-erian-says.html.



                                                          27
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 29 of 53




       80.     The Defendants failed to take their own advice. Amid this market chaos and rising

volatility, AllianzGI negligently and imprudently departed from its much-hyped hedging strategy

and assumed unreasonable risk. Specifically, by the end of February 2020, AllianzGI had amassed

an unreasonably risky position in short SPX puts – i.e., selling insurance policies to other investors

– that exposed the portfolio to heavy losses if the S&P 500 Index took a further downward swing.

Specifically, by the end of February 2020, AllianzGI had a net short SPX put position of 31,636

contracts with strike prices between $2,400 and $2,900 in direct contravention to the previously

represented strategy. This was a substantial increase of their exposure from the end of January

2020 when they had a net short SPX put position of 8,400 contracts in the same strike range. The

SA 1000 Fund’s short SPX put positions at the end of January and February 2020 are illustrated

in the following table:




       81.      The apparent improper motive for AllianzGI’s short SPX put position was to

collect higher premiums and recoup some of the SA 1000 Fund’s recent losses in January and

February 2020 – which losses by that time were approximately 22% for the year. Because the

market was panicking, fewer puts were being sold, and because there were fewer puts on the

market, the premium rates increased – an effect of the law of supply and demand. In other words,

more investors were reducing risk by buying insurance than were exposing themselves to more

risk by selling insurance. AllianzGI fell into the latter category. It sought to take advantage of the

increased premiums, but in doing so, it held far more risk than was reasonable or prudent. In



                                                 28
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 30 of 53




effect, it was selling very expensive hurricane insurance when the hurricane was not far from shore.

This was in direct conflict with its stated investment strategy, which called for long put hedging

positions. It was also inconsistent with what a reasonably prudent investment manager would have

done in a similar situation.

       82.     AllianzGI was motivated by the Incentive Allocation. If the fund had no positive

returns for the quarter and investors began to withdraw their funds, AllianzGI would receive no

compensation. Moreover, because of the structure of the Fund, AllianzGI knew that if it adhered

to its investment strategy, it would take multiple quarters, if not years, to get back to even, meaning

it would take multiple quarters, if not years, for AllianzGI to see any revenue for itself. At the

beginning of March, with only one month to go before quarter-end, AllianzGI therefore

disregarded its strategy and took unreasonable risks with its investors’ money to generate at least

some returns, which in turn would generate some revenue for itself. Out of greed, AllianzGI

sacrificed the hard-earned pension and benefits of the MTA’s workers, who at that time were

risking their lives under COVID keeping New York alive.

       83.     In effect, with the short SPX put position, AllianzGI bet the house that the market

would rebound – a decision that AllianzGI knew or should have known was at odds with the advice

of Allianz’ Chief Economist and its own stated investment strategy.

       84.     That strategy had called for maintaining long positions in SPX put options – in

other words, taking out insurance policies that would protect the portfolio if the S&P 500 market

fell dramatically. Although AllianzGI did have long put options on the books at the end of

February 2020, those puts were either so far out of the money or were set to expire so far into the

future (or both) that they provided no effective protection from a downswing that a reasonable and

prudent investor could have anticipated.




                                                  29
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 31 of 53




       85.     Indeed, a downswing was precisely what AllianzGI’s own marketing materials

anticipated and purportedly planned for. AllianzGI had told its investors that its hedging strategy

involved layering SPX put options at strike prices 10-25% below at-market prices. AllianzGI said

this was intended to “protect the strategy from a short-term equity market crash,” which it defined

as “a decline of 10% to 15% in less than 5 days.”

       86.     But AllianzGI did not do that. As of the end of February 2020, it had no put options

between 10-20% out of the money, meaning it was not positioned to guard against a “short-term

equity market crash,” as it had defined that term. In fact, approximately 57% of the Fund’s long

put options were between 31-50% out of the money, and almost 20% were more than 50% out of

the money. These long put option positions conflicted directly with AllianzGI’s stated strategy

and failed to provide reasonable protection against a downswing. The SA 1000 Fund’s long SPX

put positions as of the end of February 2020, when the at-the-market price was $2,954, is illustrated

in the following table:




       87.     Part of the reason AllianzGI invested so heavily in these wildly out of the money

put options was that they were all AllianzGI could afford at the time. Given the dramatic swings

in the VIX and SPX, the VIX term structure inverted, meaning that shorter-term VIX futures were

trading at a premium to longer-term contracts, whereas normally shorter-dated options trade at a

discount to longer term options. This also meant that long puts closer to the at-the-market price –



                                                 30
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 32 of 53




i.e., the types of puts that AllianzGI told investors it would buy – were trading at high prices.

AllianzGI therefore settled for the less expensive option – buying puts further away from the at-

the-market price that provided far less protection than those closer to the at-the-market price.

       88.     In addition to the extremely risky short SPX put positions and the inadequate long

put positions, AllianzGI was also short VIX calls at the end of February 2020. And similar to how

it increased the risk profile associated with the short SPX put position at the end of February,

AllianzGI also increased the risk profile of the short VIX call position by increasing the number

of contracts by 47% between the end of January and the end of February 2020. This was the same

directional bet as with the SPX put options because if the market continued to fall, the VIX would

rise, and the SA 1000 Fund would suffer losses on the short VIX calls. The SA 1000 Fund’s short

VIX call positions at the end of January and February 2020 are illustrated in the following table:




       89.     And yet a third unreasonable and imprudent directional position that AllianzGI

made even more risky by the end of February 2020 was a short position in VXX calls. The VXX

is an exchange-traded-note that, like the VIX options, is tied to the underlying performance of the

VIX index. Typically, when the VIX index rises and the S&P 500 index falls, the VXX calls will

increase in value. In such a case, one who sells a VXX call stands to lose money because he/she

will be bound to settle the contract at a price less than it is worth. And yet, once again, AllianzGI




                                                 31
           Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 33 of 53




increased its short position in these risky VXX calls between the end of January 2020 and the end

of February 2020, as illustrated in the following chart:41




        90.      In sum, despite a highly volatile market that was trending downward, AllianzGI

amassed a concentrated position in short SPX puts, short VIX calls, and short VXX calls, and

failed to ladder its long put options to adequately protect against a sharp downward swing – each

in direct conflict to its stated investment strategy and cumulatively exponentially more so. This

unreasonably and imprudently exposed the SA 1000 Fund to tremendous risk if the market

dropped.

        91.      Despite this unreasonable risk, AllianzGI tried to reassure investors. On March 3,

2020, Allianz reported that as of the end of February 2020, the SA 1000 Fund was down nearly

22% for the year, but that it had recovered almost 40% of those losses in reported gains in the three

trading days between February 28 and March 3, 2020.

        92.      The reported gains were the result of a blip in the overall downward market trend.

During those three days, the S&P 500 rose from 2,954 to 3,003, and the VIX decreased from 40.11




41
   VXX Flex Calls, IPATH Calls, and Calendar VXX Calls are all variations of VXX Calls. VXX Flex Calls are a
non-standard version of VXX calls where the parties have negotiated certain terms; IPATH Calls are an exchange
traded note that mimics VXX Calls; and Calendar VXX Calls are a calendar spread that involves the buying and
selling of VXX Calls. Each product will impact an investor’s exposure to the VXX, carry VXX risk, and are often
utilized by investors to trade VXX on a larger scale.



                                                      32
          Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 34 of 53




to 36.82. AllianzGI’s short put positions consequently increased in value. AllianzGI then

doubled-down and added to its directional bet that conditions would improve.

         93.    In fact, although there were questions raised by investors about whether AllianzGI

should exit its risky positions at this time by, among other things, buying back the short puts it had

sold – a tactic referred to as “moving to cash” – AllianzGI made a deliberate decision to maintain

those unreasonably risky positions. This conflicted with AllianzGI’s stated strategy, which, as

noted above, specifically contemplated a “stop-loss” restructuring when a position became too

risky.

         94.    Not only was the move to cash something AllianzGI told its investors it would

pursue, it was also entirely feasible in this case. The options that AllianzGI was trading were not

in any way exotic; they were exchange-traded options tied to the S&P 500 index. Indeed,

AllianzGI’s described its portfolio as focused on “[s]imple, liquid, listed instruments.” Nor were

the short put options so deep out of the money that they could not be covered. In other words, the

market for these options was liquid, and if AllianzGI had made the decision to exit the position, as

it should have, it could have done so without difficulty.

         95.    AllianzGI should also have known that it was violating its investment strategy to

wager on market conditions improving. The following table depicts the day-to-day swings of the

SPX and VIX leading up to the end of February. It demonstrates the extreme volatility in the

market, the steady dip in the SPX and the steady rise in the VIX, and indicates – at least in the eyes

of a reasonably prudent investment manager – that a directional bet was even riskier than under

normal market conditions. It was also in direct conflict with AllianzGI’s promise to “[n]ever make

a forecast on the direction of equities or volatility.”




                                                   33
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 35 of 53




       96.     The directional bet proved to be the SA 1000 Fund’s unraveling. On March 9,

2020, the VIX rose to 54.46 and the S&P 500 fell to $2,746.56 – changes of +70% and -12%,

respectively, from March 3. As a result of the rapid rise in volatility and dramatic drop in the S&P

500, the value of the SA 1000 Fund’s extremely risky short positions plummeted.

       97.     On March 9, 2020, the SA 1000 Fund’s prime brokers – the banks that hold the

fund’s collateral – made margin calls, meaning they demanded that the SA 1000 Fund provide

additional cash to cover the decreased value of the portfolio. AllianzGI was unable to meet the

prime brokers’ margin calls largely because the short positions had lost so much value (i.e., profit

from the premiums at which AllianzGI sold the insurance was far outweighed by the value of the



                                                34
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 36 of 53




purchasers’ claims that came due) and the long put positions were inadequate to generate sufficient

cash.

        98.    Things only got worse from there.        On March 11, 2020, the World Health

Organization made the assessment that COVID-19 could be officially described as a pandemic due

to the rapid increase in cases worldwide. The markets collapsed. The S&P 500 fell 4.8% on March

11, 2020 and 9.5% on March 12, 2020. In the same span, the VIX soared from 53 to 75 – an

increase of almost 42%.

        99.    On March 13, 2020, AllianzGI reported that the SA 1000 Fund was down 52% for

the year. Despite this, and despite all indications that its decision to stay the course with a

directional bet was proving disastrous, AllianzGI still did not exit its positions, move to cash, or

otherwise hedge against further losses. This would prove catastrophic.

        100.   On March 17, 2020, AllianzGI reported that the SA 1000 Fund was down almost

87% for the year. AllianzGI was still unable to meet the prime brokers’ demands, and by this time,

the brokers had taken over the fund.

        101.   As the S&P 500 continued to fall throughout the month of March, eventually

reaching $2,237 on March 23, 2020 – a decline of over 24% since the end of February – it became

clear that AllianzGI had not only failed to implement its hedging strategies, it had actually

structured its positions for maximum damage. In fact, as noted above, as of the end of February

2020, AllianzGI’s portfolio had amassed a concentrated net position of over 31,000 S&P 500 short

put contracts with strike prices between $2,900 and $2,400. This meant that if the index fell below

those prices, AllianzGI would suffer crippling losses. As it turned out, that was almost exactly the

way the market moved – from $2,954 at the end of February to $2,237 on March 23. AllianzGI

could not have positioned the portfolio more directly in contravention of its professed investment




                                                35
           Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 37 of 53




strategy, and without adequate hedges in place, it had no way to stem the losses, which resulted in

catastrophic harm to the MTA Plaintiffs.

         G.       Risk Assessments of the SA 1000 Fund’s Positions At the End of January and
                  February 2020 Unequivocally Show That the Fund Had Jettisoned Its
                  Investment Strategy and Made A Massive Directional Bet

         102.     An analysis of the portfolio’s risk profile as of the end of January and February

2020 clearly demonstrates, in real-time, the magnitude of AllianzGI’s irresponsible and

unreasonable directional bet. The following tables represent the results of the type of risk

assessments that prudent investment managers conduct on a day-to-day basis and that AllianzGI

told investors it was conducting. These assessments are based on the portfolio’s positions as of

the end of January and February 2020 as well as price data from the CBOE at the time. They are

designed to show how the fund will perform under various potential future market scenarios and

they are routinely used by traders and fund managers to assess the amount of risk on their books.

         103.     Risk Table 1 below depicts the risk associated with the SA 1000 Fund’s positions

in SPX options as of January 31, 2020. The horizontal axis represents movement in the S&P 500

– from which SPX options are derived – at standard deviations to the positive and to the negative.42

The vertical axis represents increased or decreased volatility using values derived from the implied

volatility applied by the market to certain relevant products. The “Equity” row represents the

results with no volatility movement. The “Net P&L” row represents the same but incorporates the

theoretical value of the position and estimates how the fund would perform if these positions

remained static through the following market close. Negative values in red indicate that the




42
   Since the risk tables look at consolidated risk for all SPX options, there is no one value to represent the precise
standard deviation changes in numerical terms, which differ from product to product. But as an example for context,
as of this date, the -4/+4 standard deviation price range for the front-month February SPX futures (i.e., the SPX options
due to expire in February), which traded at $3,215, was $2,927 to $3,503.



                                                          36
          Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 38 of 53




position was poised to lose value in that scenario; positive values in black indicate that the position

was poised to gain value in that scenario.

             Risk Table 1: Risk Assessment of SPX Options, as of January 31, 2020 [USD]




        104.     The assessment – which is forward-looking in nature and represents what an

investment manager would have seen at the time – shows that the portfolio was positioned to

lose tremendous value if the SPX moved even one standard deviation down. The SPX positions

as of January 31, 2020 stood to lose significant value in every scenario in which the SPX went

down and that it was poised to gain only where the market improved. Even in the scenario

where there was no market movement, the Net P&L was still in the red. This directly

contradicted AllianzGI’s stated strategy to “outperform irrespective of the market environment”

and to “[n]ever make a forecast on the direction of equities or volatility.” In fact, contrary to

AllianzGI’s investment strategy, the portfolio stood to profit only if the market increased or

volatility stabilized

        105.     The risk profile only got worse between January and February. Risk Table 2 below

depicts the risk associated with the SA 1000 Fund’s positions in SPX options as of February 28,

2020.43 Not only was the portfolio once again positioned to lose significant value in any downward

movement (contrary to AllianzGI’s investment strategy), the risks were actually increased by

orders of magnitude compared to the end of January. The maximum risk in the SA 1000 Fund’s




43
  As of this date, the -4/+4 standard deviation price range for the front-month March SPX futures (i.e., the SPX
options due to expire in March), which traded at $2,876, was $2,114 to $3,638.



                                                      37
          Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 39 of 53




SPX options positions had increased from approximately $232 million at the end of January to

$1.05 billion at the end of February.

            Risk Table 2: Risk Assessment of SPX Options, as of February 28, 2020 [USD]




        106.     The risk associated with the SA 1000 Fund’s positions in VIX options displays a

similar pattern. Risk Table 3 below depicts the risk associated with the SA 1000 Fund’s positions

in VIX options as of January 31, 2020.44 Here, the Fund stood to lose significant value in any

scenario where the VIX increased (i.e., where volatility increased), and stood to gain value only

where the VIX decreased.

             Risk Table 3: Risk Assessment of VIX Options, as of January 31, 2020 [USD]




        107.     As with the SPX options, the risk profile for the VIX options only got worse from

January to February 2020. Risk Table 4 below depicts the risk associated with the SA 1000 Fund’s

positions in VIX options as of February 28, 2020.45 It clearly shows that AllianzGI negligently

and imprudently increased the portfolio’s risk profile at a time when the market was plummeting

and volality was soaring. In fact, the maximum risk of the SA 1000 Fund’s VIX positions as of

this date, as shown in Risk Table 4, was over $3.1 billion, or over 3 times the maximum risk from



44
  As of this date, the -4/+4 standard deviation price range for the VIX front-month February VIX futures (i.e., the
VIX options due to expire in February), which traded at 18.61, was 6.41 to 30.81.
45
  As of this date, the -4/+4 standard deviation price range for the VIX front-month March VIX futures (i.e., the VIX
options due to expire in March), which traded at 27, was 5.8 to 48.2.



                                                        38
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 40 of 53




the SA 1000 Fund’s VIX positions as of the previous month’s end – an amount that decimated the

fund.

             Risk Table 4: Risk Assessment of VIX Options, as of February 28, 2020 [USD]




        108.     Had AllianzGI conducted risk assessments, like it promised it would, results like

these would have set off alarm bells throughout the organization. AllianzGI either failed to

conduct the tests or simply buried the results because the tests show with devastating clarity that

the SA 1000 Fund was positioned not only in direct conflict with AllianzGI’s stated investment

strategy, but also in a manner that was wildly irresponsible, negligent, and imprudent given the

circumstances.

        109.     Additonally, the risk/reward balance was entirely out of whack. In each and every

scenario above, the prospect of potential gains if the underlying indices moved by a standard

deviation in one direction were far outweighed by the threat of exponential losses if the underlying

indices moved by a standard deviation in the opposite direction. In other words, the risks AllianzGI

was assuming were not in any way justified by the potential rewards.

        H.       Allianz SE Failed to Back the Fund

        110.     There was also no financial backing from Allianz SE. In fact, the MTA Plaintiffs

asked repeatedly whether Allianz SE would back the Fund and AllianzGI responded that it would

not. Allianz SE’s decision not to back the Fund was unreasonable, imprudent, and a missed

opportunity. It is a vital risk management component for any fund with corporate backing to have

the parent exercise control and oversight – among other things, it keeps managers in check and

protects against rogue or unreasonable positions, like those at issue here. In fact, as part of its



                                                39
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 41 of 53




Structured Alpha 1000 pitchbooks provided to investors, AllianzGI touted the risk management

expertise of Allianz SE’s wholly-owned subsidiary, IDS GmbH, as something that would benefit

the SA 1000 Fund.

        111.     The lack of corporate backing became particularly problematic as the SA 1000

Fund’s prime brokers began to make margin calls on its accounts. Essentially, as the value of the

SA 1000 Fund’s portfolio began to decline, the prime brokers that hold the Fund’s collateral

demanded that the Fund provide more cash to cover the declining value. To do so, AllianzGI

should have gone to Allianz SE, which could have covered the margin calls and kept the Fund

afloat long enough to weather the downturn. It did not do so, despite telling investors that the

broader resources of the firm would provide protection. As a result, the SA 1000 Fund could not

cover its losses.

        I.       The SA 1000 Fund is Liquidated and the MTA Investors Suffer Harm

        112.     The MTA Plaintiffs recognized by early-March 2020 that AllianzGI had lost

control of the SA 1000 Fund and tried to redeem its investments before they incurred any further

losses. AllianzGI would not permit the MTA Plaintiffs to redeem until the end of April 2020.

        113.     On March 25, 2020, AllianzGI sent a letter to the MTA Plaintiffs concerning the

“Orderly Liquidation of AllianzGI Structured Alpha 1000 LLC.” The letter said that AllianzGI

had “determined that it is in the best interests of the Fund’s investors to proceed to an orderly

liquidation of the Fund.”     The letter attributed the losses to the global market downturn,

notwithstanding that the Fund’s strategy, as originally designed, specifically anticipated and took

measures to minimize the impact of such an event. “As you know, the global markets have over

the past weeks experienced severe turmoil and volatility, based in part on the ongoing coronavirus

pandemic and other concerns. Despite significant efforts by the investment team to navigate the

recent downturn, the Fund experienced significant losses.”


                                                40
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 42 of 53




           114.    On April 23, 2020, the MTA Plaintiffs redeemed what was left of their investments

in the SA 1000 Fund. The MTA Retiree Benefits Plan redeemed $644,124.00 (from an account

balance of $23,540,148.14 on December 31, 2019); the MTA Master Trust redeemed

$5,246,860.64 (from an account balance of $191,751,709.49 on December 31, 2019); and the

MaBSTOA Pension Plan redeemed $3,157,774.78 (from an account balance of $115,404,001.35

on December 31, 2019). All told, as a result of AllianzGI’s negligent and imprudent

mismanagement of the Fund, the MTA Plaintiffs lost an astonishing 97.26% of the value of their

investments between December 31, 2019 and the final redemptions on April 23, 2020.

           J.      AllianzGI’s Negligence and Imprudence Comes to Light

           115.    When compared to the performances of other hedge fund managers during the first

quarter of 2020, the SA 1000 Fund’s results bring AllianzGI’s negligence into sharp focus.

According to an industry-wide analysis conducted by eVestment – a Nasdaq company that

provides institutional investment data, analytics, and market intelligence – by the end of March

2020, hedge funds in general were down approximately 10% for the year and funds that focused

specifically on volatility/options strategies were actually up 1.14% for the year.46 In contrast, the

SA 1000 Fund, which also focused on volatility/options strategies, was down almost 87% by mid-

March, was liquidated by the end of March, and, as noted above, would ultimately lose over 97%

of the MTA Plaintiffs’ investments.

           116.    Multiple industry analysts cast the blame for the Fund’s disastrous performance

squarely at AllianzGI’s feet. On March 27, 2020, Aon plc, a leading investment management

research firm, issued a non-public “Flash Report” faulting AllianzGI and blaming the Fund’s

demise on AllianzGI’s mismanagement. According to Aon, “[t]he losses experienced by the


46
     https://www.evestment.com/news/hedge-fund-returns-varied-in-march-amid-elevated-volatility/.



                                                         41
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 43 of 53




Structured Alpha strategy in a time of sharp equity market losses are at odds with the risk profile

described by the Allianz team and illustrated in the stress testing they provided.” Aon further

criticized AllianzGI’s “lack of appropriate independent risk controls to prevent the portfolio from

being exposed to significant downside risk.” In addition, according to Aon, “[w]hen Allianz

restructured the portfolio after the initial equity market sell-off, the hedges were not positioned to

properly offset the risk of the short put options in a continued market decline.” The report blamed

AllianzGI for failing to accept “modest losses and aim to recover in a reasonable time period as

Allianz has done in previous volatility episodes,” and instead engaging in “multiple discretionary

restructuring efforts [that] exposed the portfolio to further downside risk.” The report similarly

denounced AllianzGI for having “been less forthcoming with information than we would have

hoped in such a critical time for investors.”

           117.     Morningstar, another global financial services firm, also concluded that

AllianzGI’s mismanagement contributed to the fund’s failure.47 According to Morningstar, while

it had “previously noted [AllianzGI’s] strategy’s robust risk management, it suffered inordinate

loses when volatility shot up in February and March, prompting concerns regarding the strategy’s

execution.” The “deep out-of-the money put options” that the hedging strategy purportedly used

“in greater quantity than short-volatility contracts … did not shield the rest of the portfolio as

expected in March.” Rather, according to Morningstar, the volatile market “exposed a weakness

in the strategy that can result in sizable left tail risk, or huge losses.” That “weakness” was

AllianzGI’s negligent disregard of its highly marketed investment strategy.

           118.     Regulators have also set their sights on the Defendants. On August 5, 2020, Allianz

reported in its “First Half-Year 2020” report that AllianzGI received an “information request from


47
     See https://finance.yahoo.com/news/allianz-structured-return-085800247.html.



                                                         42
           Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 44 of 53




the U.S. Securities and Exchange Commission (SEC) regarding AllianzGI’s Structured Alpha

funds, and is fully cooperating with the SEC.”48

          119.   In a telltale sign that AllianzGI had negligently and imprudently mismanaged the

SA 1000 Fund, it refused to provide its investors with basic information they requested. In May

2020, after the Fund had been liquidated, certain investors requested information from AllianzGI

concerning, among other things, its daily holdings, daily trade records, valuation assessments,

daily exposures, daily attributions, and risk management. AllianzGI refused to provide the

information, citing concerns about “selective disclosure,” even though by that time the Fund had

been liquidated and was no longer in operation.

V.        CAUSES OF ACTION

                                                     COUNT I

                                                  NEGLIGENCE

          120.   Plaintiffs incorporate all preceding paragraphs by reference as if fully set forth

herein.

          121.   AllianzGI owed a duty of care to the MTA Plaintiffs to manage its pension and

benefit plans as a reasonably prudent investment manager would do under similar circumstances,

including to implement the risk management and hedging strategies it represented both before and

during the MTA Plaintiffs’ investments.

          122.   AllianzGI agreed to “exercise the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a like character and with like aims.” AllianzGI



48
   https://www.allianz.com/content/dam/onemarketing/azcom/Allianz_com/investor-relations/en/results/2020-2q/en-
interim-report-2q-2020.pdf.



                                                      43
            Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 45 of 53




further agreed that it would be liable to the MTA Plaintiffs for “losses arising from . . .

[AllianzGI’s] negligence, and separately that it would be liable when its “action or inaction . . .

constitutes . . . negligence.”

           123.     The PPM states that AllianzGI would be liable to investors for “losses arising from

. . . [Allianz’s] negligence.”49 The LLC Agreement states that AllianzGI would be liable when its

“action or inaction . . . constitutes . . . negligence.”

           124.     The MTA Plaintiffs detrimentally relied on AllianzGI’s representations of how it

would manage the Fund, in particular how it would manage and hedge against risk during times

of market volatility.

           125.     AllianzGI breached its duty of care by failing to implement its hedging strategy

designed to minimize loss and maximize profits even during sharp market downturns; taking on

additional risk at a time when a prudent investment manager would be reducing risk; failing to

liquidate or at least reduce its positions in risky short SPX puts and short VIX and VXX calls;

failing to implement the risk management protocols outlined in its presentations; and failing to

conduct adequate stress tests, risk assessments, and real-time monitoring of positions, or ignoring

the data produced by these activities if they were conducted.

           126.     Defendant Allianz SE, as a principal, is liable for the actions of AllianzGI, its agent,

under principles of agency and respondeat superior. At all relevant times, Allianz SE exerted a

“dominant” influence over and controlled AllianzGI. At all relevant times, AllianzGI acted within

the scope of its role as Allianz SE’s agent.




49
     PPM, pg. 31.



                                                      44
           Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 46 of 53




          127.   As a direct result of AllianzGI’s mismanagement of the SA 1000 Fund and its

breach if its duty of care, the MTA Plaintiffs suffered actual damages in an amount to be

determined at trial, but exceeding $75,000.

                                                 COUNT II

                                       BREACH OF CONTRACT

          128.   Plaintiffs incorporate all preceding paragraphs by reference as if fully set forth

herein.

          129.   Allianz and the MTA Plaintiffs were parties to a series of lawful contracts between

2008 to around April/May 2020, namely the SA 1000 Agreements.

          130.   The SA 1000 Agreements obligated AllianzGI to engage in a strategy to “consist

of investments in puts and calls on equity indices through the use of a proprietary model to

construct option spreads” with the “objective [of] creating option based profit zones that, upon

expiration of the options, will capture positive payoffs if the level of the underlying index (or other

instrument) ends up within the profit zone.” AllianzGI was obligated to “to optimize spread

positions and profit zones based on (a) targeted positive return potential, (b) structural risk

protections, (c) collateral management, and (d) flexibility to restructure profit zones if necessary.”

AllianzGI failed to do so.

          131.   Specifically, among other things, AllianzGI failed to structure adequate spread and

risk positions, appropriately manage collateral, and restructure profit zones.

          132.   The SA 1000 Agreements further obligated AllianzGI to “inform [the Plaintiffs]

promptly in writing of . . . any material change in the investment strategies disclosed in the

Company Documents.” AllianzGI failed to do so.




                                                  45
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 47 of 53




           133.        And the SA 1000 Agreements obligated AllianzGI to “develop the appropriate

systems and procedures to control operational risk” including risk management systems.50

AllianzGI failed to develop the appropriate risk management systems, or if such systems were in

place, AllianzGI failed to adequately utilize the system or implement its findings.

           134.        The MTA Plaintiffs complied with all of their obligations under the SA 1000

Agreements.

           135.        Defendant Allianz SE, as a principal, is liable for the actions of AllianzGI, its agent,

under principles of agency and respondeat superior. At all relevant times, Allianz SE exerted a

“dominant” influence over and controlled AllianzGI. At all relevant times, AllianzGI acted within

the scope of its role as Allianz SE’s agent.

           136.        As a direct result of AllianzGI’s breaches, the MTA Plaintiffs suffered actual

damages in an amount to be determined at trial, but exceeding $75,000.

                                                        COUNT III

                                           BREACH OF FIDUCIARY DUTY

           137.        Plaintiffs incorporate all preceding paragraphs by reference as if fully set forth

herein.

           138.        A fiduciary relationship was created between AllianzGI and the MTA Plaintiffs by

virtue of AllianzGI’s service as the Managing Member and investment manager of AllianzGI

Structured Alpha 1000 LLC, a Delaware limited liability company. In this role, AllianzGI

undertook the responsibility to invest the MTA Plaintiffs’ funds prudently and in so doing, to also

exercise the utmost good faith and undivided loyalty toward the MTA Plaintiffs throughout the

relationship.


50
     PPM, at pg. 34.



                                                         46
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 48 of 53




       139.    AllianzGI expressly agreed to act as a fiduciary. AllianzGI agreed that “for so long

as the assets of the [SA 1000] Fund are treated as ‘plan assets’ for purposes of ERISA, the

Managing Member is a ‘fiduciary,’ as such term is defined by ERISA.”

       140.    AllianzGI also agreed that “[d]uring any such time that the assets of the Fund are

not treated as ‘plan assets’ for purposes of ERISA . . . the Managing Member nevertheless will

use its reasonable best efforts to discharge its duties consistent with the standard of care imposed

on plan fiduciaries under Section 404(a)(1)(B) of ERISA.”

       141.    The PPM further states that AllianzGI’s “[c]onduct outside the safe harbor afforded

by Section 28(e) [of the Securities Exchange Act of 1934] is subject to the traditional standards of

fiduciary duty under state and federal law.”

       142.    The MTA Plaintiffs’ reposed trust and confidence in AllianzGI to serve

competently and prudently as an investment manager and the Managing Member of the SA 1000

Fund, which was organized as a Delaware limited liability company. AllianzGI accepted that trust

as evidenced by, among other things, the terms of the SA 1000 Agreements and its serving as

Managing Member.

       143.    AllianzGI violated this duty of care by imprudently failing to exercise appropriate

caution in a volatile marketplace and by deviating from the stated strategy of the Fund.

Specifically, AllianzGI failed to de-risk the SA 1000 Fund’s portfolio by continuing to sell put

options during a market dislocation rather than attempting to liquidate positions in order to stop

losses; abandoned the explicit strategy whereby SA 1000 operates as a “net buyer” of put options

rather than selling such contracts; failed to implement the hedging strategy designed to minimize

loss and maximize profits even during sharp market downturns; failed to conduct adequate stress

tests, risk assessments, and real-time monitoring of positions, or ignoring the data produced by




                                                47
           Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 49 of 53




these activities if they were conducted; and sought to maximize its own profits by recklessly

assuming highly risky positions and in the process putting the MTA Plaintiffs’ investments at

unreasonable risk of loss.

          144.   Defendant Allianz SE, as a principal, is liable for the actions of AllianzGI, its agent,

under principles of agency and respondeat superior. At all relevant times, Allianz SE exerted a

“dominant” influence over and controlled AllianzGI. At all relevant times, AllianzGI acted within

the scope of its role as Allianz SE’s agent.

          145.   As a direct result of AllianzGI’s imprudent mismanagement of the SA 1000 Fund

and its breach if its duty of care, the MTA Plaintiffs suffered actual damages in an amount to be

determined at trial, but exceeding $75,000.

                                                  COUNT IV

                          VIOLATION OF SECTION 404(a)(1)(B) OF ERISA

          146.   Plaintiffs incorporate all preceding paragraphs by reference as if fully set forth

herein.

          147.   Section 404(a)(1)(B) of ERISA states that “a fiduciary shall discharge his[/her]

duties with respect to a plan solely in the interest of the participants and beneficiaries and . . . with

the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent

[person] acting in a like capacity and familiar with such matters would use in the conduct of an

enterprise of a like character and with like aims.” 29 U.S.C. § 1104(a)(1)(B).

          148.   AllianzGI agreed in the PPM that “for so long as the assets of the Fund are treated

as ‘plan assets’ for purposes of ERISA, the Managing Member is a ‘fiduciary,’ as such term is

defined by ERISA.”




                                                   48
             Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 50 of 53




           149.     AllianzGI agreed in the LLC Agreement that “to the extent that the underlying

assets of the Company constitute ‘plan assets’ within the meaning of ERISA . . . [AllianzGI], in

its capacity as ‘investment manager’ of the Company . . . shall at all times discharge its duties

consistent with the standard of care imposed on fiduciaries under ERISA and/or Section 4975 of

the [Internal Revenue] Code.”

           150.     AllianzGI also agreed in its Side Letters that “during such times when the Fund is

deemed to hold ‘plan assets’ . . . the provisions of Title I of ERISA shall be deemed to govern the

conduct, responsibilities and liabilities of the Managing Member with respect to the Subscriber

[and] the Managing Member will act as a fiduciary as if the Subscriber was subject to Title I of

ERISA.”

           151.     In addition, AllianzGI agreed in the PPM that “[d]uring any such time that the assets

of the Fund are not treated as ‘plan assets’ for purposes of ERISA . . . the Managing Member

nevertheless will use its reasonable best efforts to discharge its duties consistent with the standard

of care imposed on plan fiduciaries under Section 404(a)(1)(B) of ERISA.”51

           152.     In the LLC Agreement, AllianzGI agreed to “[t]o the extent that the underlying

assets of the Company do not constitute Plan Assets [under ERISA], Allianz Global Investors U.S.

LLC, in its capacity as ‘investment manager’ of the Company . . . shall at all times use its

reasonable best efforts to discharge its duties consistent with the standard of care imposed on

fiduciaries under Section 404(a)(1)(B) of ERISA.”52




51
     PPM, pg .58.
52
     LLC Agreement, Section 2.12, pg. 11.



                                                     49
         Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 51 of 53




       153.    The SA 1000 Fund held plan assets at all relevant times, in particular during the

months of January, February, and March 2020, because benefit plan investors held more than 25%

of the SA 1000 Fund’s equity interest during that time.

       154.    The investors’ interests in the SA 1000 Fund were not publicly-offered securities

or securities issued by an investment company registered under the Investment Company Act of

1940. The SA 1000 Fund was not an operating company, as defined by ERISA.

       155.    AllianzGI exercised authority and control respecting the management and

disposition of the SA 1000 Fund’s underlying assets.

       156.    As per the terms of the SA 1000 Agreements, AllianzGI owed the MTA Plaintiffs

a duty pursuant to Section 404(a)(1)(B) to, among other things, discharge its duties with the “care,

skill, prudence, and diligence under the circumstances then prevailing that a prudent man acting

in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like

character and with like aims.”

       157.    AllianzGI violated this duty of prudent care by failing to act as a prudent fiduciary

would in like circumstances. Specifically, AllianzGI:

                   a. failed to de-risk the SA 1000 portfolio by liquidating or reducing risky

                       positions, including its positions in short SPX put options and short VIX

                       and VXX call options;

                   b. failed to adhere to its explicit strategy whereby SA 1000 operates as a “net

                       buyer” of put options rather than selling such contracts;

                   c. failed to implement the hedging strategy designed to minimize loss and

                       maximize profits even during sharp market downturns;




                                                 50
           Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 52 of 53




                   d. failed to conduct adequate stress tests, risk assessments, and real-time

                       monitoring of positions, or at least heed the data produced by these activities

                       if they were conducted;

                   e. sought to maximize its own profits by unreasonably assuming directional

                       risk and in the process putting the MTA Plaintiffs’ investments at

                       unreasonable risk of loss.

       158.    Defendant Allianz SE, as a principal, is liable for the actions of AllianzGI, its agent,

under principles of agency and respondeat superior. At all relevant times, Allianz SE exerted a

“dominant” influence over and controlled AllianzGI. At all relevant times, AllianzGI acted within

the scope of its role as Allianz SE’s agent.

       159.    As a direct result of AllianzGI’s violation of Section 404(a)(1)(B) of ERISA, the

MTA Plaintiffs suffered actual damages in an amount to be determined at trial, but exceeding

$75,000.

VI.    PRAYER FOR RELIEF

       160.    Wherefore, the MTA Plaintiffs pray for judgment as follows:

                   a. A declaration that the Defendants are liable for negligence in connection

                       with the mismanagement of the SA 1000 Fund, causing the Plaintiffs’

                       losses;

                   b. A declaration that the Defendants are liable for breach of contract, causing

                       the Plaintiffs’ losses;

                   c. A declaration that the Defendants are liable for breach of the fiduciary duty

                       they owed to the Plaintiffs, causing the Plaintiffs’ losses;

                   d. A declaration that the Defendants breached the fiduciary duty they owed to

                       the Plaintiffs under ERISA, causing the Plaintiffs’ losses;


                                                 51
   Case 1:20-cv-07842-KPF Document 1 Filed 09/23/20 Page 53 of 53




            e. A money judgment against Defendants in an amount exceeding $75,000, to

                be determined at trial;

            f. An Order awarding pre- and post-judgment interest to Plaintiffs; and

            g. Any other relief the Court may deem just and proper.

  161.   Plaintiffs demand a jury trial.



Dated: September 23, 2020                       Respectfully submitted,

                                                BLEICHMAR FONTI & AULD LLP

                                                /s/ Javier Bliechmar

                                                Javier Bleichmar
                                                George N. Bauer
                                                7 Times Square, 27th Floor
                                                New York, New York 10036
                                                Telephone: (212) 789-1340
                                                Facsimile: (212) 205-3960
                                                jbleichmar@bfalaw.com
                                                gbauer@bfalaw.com

                                                Counsel for Plaintiffs


                                                CALCATERRA POLLACK LLP

                                                Regina Calcaterra
                                                Justin Teres
                                                1140 Avenue of the Americas, 9th Floor
                                                New York, New York 10036
                                                Telephone: (212) 899-1760
                                                rcalcaterra@calcaterrapollack.com
                                                jteres@calcaterrapollack.com

                                                Counsel for Plaintiffs




                                           52
